Opinion oe the Court by
Judge Peters :
Whether or not the law was correctly expounded to the jury we have not the means to determine, as the instructions are not incorporated in the bill of exceptions, nor does it contain any reference to them so as to assure the court that those which are found in the record are the same that were offered on the trial of *203the cause; a mere statement of the clerk of what instructions were given, and which refused, is not sufficient; that is not a part of his official duty; nor is he authorized to copy them in the record unless they are contained in the bill of exceptions signed by tt^e judge, or such reference is made to them therein as fully identifies them and makes them a part of the original bill of exceptions, which is not done in this case.
Upon the subject of the finding of the jury, if the verdict is not sustained by the weight of the evidence, there certainly is no preponderance against it, and on that ground a new trial was pi’operly refused by the court below.
Wherefore, the judgment is affirmed.